Title: To Thomas Jefferson from Albert Gallatin, 11 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            11th Decer. 1806
                        
                        I enclose two letters from George Davis deputy surveyor under Mr Briggs, copy of my answer to the first, and
                            a letter from Mr Briggs on the subject of Davis.
                        The reason why Mr Briggs ordered the survey of the Mississippi has not been sufficiently explained. It is
                            true that he has involved himself into some difficulties by becoming security for his brother in an undertaking to erect a
                            steam engine at New Orleans, that he has on that account gone several times to that place without any advantage to the
                            public service, and that, as has heretofore been verbally suggested, he has, either from want of sufficient attention,
                            arrangement, or capacity for active business on a large scale, been much slower in causing the public lands to be surveyed
                            than had been expected & was practicable. Mr Mansfield has caused nearly as many millions of acres to be surveyed
                            within the same time as Mr Briggs has hundred thousands. But although this has been regretted, it has been in a great
                            degree ascribed to his wish to obtain a mathematical correctness beyond what is wanted or practicable in actual surveying,
                            and of the charge imputed by G. Davis he is supposed to be altogether incapable. Still the charge is formally made by a
                            sworn officer, to witt that Mr Briggs paid him one thousand dollars for certain public surveying & made him sign a
                            receipt for two thousand. And the question is, in what manner the charge should be investigated? Mr Briggs has not yet
                            transmitted his account for that particular survey, and of course neither the expence which he means to charge for that
                            object nor the two thousand dollars have ever come to hand.
                        The first course that presents itself is to write to Mr Briggs asking for that account & vouchers. But
                            ought he at the same time to be apprized of the charge? and if so, ought any person be authorized at once to investigate
                            its truth? Those questions are respectfully submitted for consideration; and if the last mode be adopted, I would mention
                            Ths. H. Williams Register of the Land office & Commr. as the most proper person, on account of his official situation
                            which has enabled him to acquire a general knowledge of the surveying business in the Mississippi territory, and also of
                            his talents,  general character, and of the great propriety with which he has discharged the duties of the several
                            offices entrusted to him—
                        With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    